Citation Nr: 1000796	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  95-33 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
herniated nucleus pulposus at L5-S1.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs
	

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1990 to 
September 1991.

This case came to the Board of Veterans' Appeals (Board) from 
a January 2000 rating decision.

It is noted that in a November 2005 decision, the Board 
denied the Veteran's claim for an effective date earlier than 
June 1997 for the 40 percent rating that was assigned for his 
lower back disability.  As such, this issue is no longer 
before the Board; and only the issue of a rating in excess of 
40 percent for a lower back disability will be addressed by 
this decision.  

In November 2007, the Veteran indicated that his service 
connected lower back disability had worsened since his last 
VA examination.  As such, the Board was obligated to remand 
his claim for an additional examination.  This examination 
having been provided, the Veteran's claim is once again 
before the Board.


FINDINGS OF FACT

1.  The Veteran has moderate limitation of motion in his back 
that was not shown to be limited 30 degrees or less of 
forward flexion at any time during the course of his appeal.  

2.  No ankylosis has been noted in the Veteran's lumbosacral 
spine.

3.  An EMG/NCV in May 2008 showed moderate radiculopathy in 
the Veteran's lower extremities.
 
4.  It has not been shown that the Veteran was prescribed bed 
rest for at least 6 weeks during any year during the course 
of his appeal.

5.  Demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
Veteran's diseased disc have not been shown to occur with 
such frequency that it could be stated that the Veteran has 
only little intermittent relief.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 40 percent rating for 
degenerative disc disease of the lumbar spine prior to May 
2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5293, 5295 (1997) (in effect prior to 
September 23, 2002), DC 5293 (2003) (effective September 23, 
2002), DC 5243 (2009) (effective September 26, 2003).

2.  Effective from May 2008, the combination of the 
orthopedic and neurologic manifestations of the Veteran's 
disability being more favorable, the criteria for a separate 
20 percent evaluation for limitation of motion are met, and 
the criteria are met for separate 20 percent evaluations for 
right and left lower extremity radiculopathy.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, DC 5293 (2003) (effective September 23, 2002), 
DC 5243 (2008) (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the level of the Veteran's disability during the 
appeal period is the primary concern.  Staged ratings are 
appropriate whenever the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an increased rating for his service-
connected degenerative disc disease of the lumbar spine.  The 
Veteran essentially contends that the symptoms of his 
disability are more severe than is contemplated by the 40 
percent rating currently assigned, and he asserts that he has 
severe pain in his lower back, which radiates into his lower 
extremities.  

During the pendency of the Veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002). However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.

It is also noted that amendments to regulations cannot be 
construed to have retroactive effect unless their language 
requires such a result.  See Kuzma v. Principi, 341 F.3d 
1327, 1328 (2003) (citing Landgraf v. USI Film Prods., 511 
U.S. 244 (1994)).  However, there is no such language in the 
amendments to the regulations at issue in this case.  
Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
version of the schedule for rating disabilities of the spine; 
but recognizes that application of the newer regulations can 
be no earlier than the effective date of the change.

Under the criteria in effect at the time the Veteran filed 
his claim, degenerative disc disease could be evaluated under 
DC 5293, which sets forth the criteria for rating 
intervertebral disc syndrome.  Under that code, a 40 percent 
rating is assigned for intervertebral disc syndrome that is 
severely disabling with recurring attacks and intermittent 
relief, while a 60 percent evaluation is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, DC 5293.

As noted hereinabove, effective from September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  Under the new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is assigned; 
while incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
months, a 40 percent evaluation is assigned. 

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that code, 
intervertebral disc syndrome is to be evaluated either under 
the new general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became 
effective on September 23, 2002.

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is assigned when forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; when the combined range of 
motion of the thoracolumbar spine greater than 120 degrees, 
but not greater than 235 degrees; when there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or when there is vertebral 
body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or when there 
is favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent evaluation 
is warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The Board notes that, under the new criteria for evaluated 
disorders of the spine, the only orthopedic basis for 
awarding an evaluation in excess of 40 percent is if the 
service-connected disability is manifested by unfavorable 
ankylosis of the spine.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  However, 
having reviewed the complete record (including multiple VA 
examination reports and numerous VA and private outpatient 
treatment records), the Board finds that no evidence of 
either favorable or unfavorable ankylosis has been presented.  
As such, a rating in excess of 40 percent is not warranted on 
the basis of ankylosis.

It is noted that a rating in excess of 40 percent based 
strictly on limitation of motion is not available under 
either the regulations in effect at the time the Veteran 
filed his claim or under the revised regulations.  However, 
because the revised regulations require orthopedic and 
neurologic ratings to be evaluated separately and then 
combined; it becomes necessary to evaluate the orthopedic 
manifestations of the Veteran's lower back disability.

In this case, the Veteran has had the range of motion of his 
back measured on several occasions during the course of his 
appeal.  

In February 1998, the Veteran complained of back pain, but 
still demonstrated 45 degrees of forward flexion.

In March 1998, the Veteran underwent a VA examination where 
he demonstrated forward flexion to 60 degrees and extension 
to 15 degrees and the examiner noted that the terminal 
extension of each range of motion was painful, with the last 
15 degrees of flexion being the most painful.  

In June 2001, the Veteran underwent a second VA examination 
at which he demonstrated forward flexion to 80 degrees with 
pain at 80 degrees.  It is also noted that the examiner 
indicated that the question of whether range of motion was 
additionally impacted by pain, fatigue, weakness, or lack of 
endurance due to either flare-ups or repetitive motion was 
not applicable in this case.  

The Veteran also underwent a VA examination in October 2006 
where he demonstrated forward flexion from 0-60 degrees with 
no pain noted on active movement and no additional loss of 
movement with repetitive motion.  The examiner opined that 
the Veteran was not additionally limited by pain, weakness, 
fatigability, incoordination, or pain on movement of a joint.  

In August 2008, the Veteran underwent another VA examination 
where he demonstrated forward flexion from 0-50 degrees with 
pain.  It was also noted that repetitive motion limited the 
range of motion in the Veteran's back by 10 degrees.  

As such, range of motion testing has consistently failed to 
show limitation of forward flexion that even approaches 30 
degrees (as would be required for a 40 percent rating) at any 
point during the course of his appeal.  In reaching that 
conclusion, the Board has considered whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  However, in this case, the examiners at the 
multiple VA examinations have consistently found that the 
Veteran is not so limited by pain or other functional 
limitation from repetitive motion as to reduce his forward 
flexion to anywhere near 30 degrees.  It is true that the 
Veteran has pain in his back at the extremes of motion, but 
the examiner in 2006 specifically found that the Veteran was 
not additionally limited by pain, weakness, fatigability, 
incoordination, or pain on movement of a joint.  
Additionally, while it was noted that the Veteran was 
additionally limited by pain at his examination in 2008, this 
pain was only noted to limit the Veteran 10 degrees which 
even if the entire 10 degrees of painful motion were deducted 
from the 50 degrees of forward flexion that was demonstrated, 
the Veteran would still have forward flexion which exceeded 
that warranting a 40 percent rating.  

As such, the appropriate rating for limitation of motion 
under the revised criteria is 20 percent.  Similarly, none of 
this evidence shows more than moderate limitation of motion 
of the lumbar spine, as to warrant more than a 20 percent 
rating under applicable criteria in effect prior to September 
2003.  (Regulations in effect at that time provided for a 10 
percent evaluation for slight limitation of motion, a 20 
percent evaluation for moderate limitation of motion, and a 
40 percent evaluation for severe limitation of motion.  
Diagnostic Code 5292, in effect prior to September 2003.)  

The Board has also considered whether an increased rating may 
be available under the alternative criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  However, in Note 1 of that criteria, it is 
explained that an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

In this case, the Veteran underwent a spinal examination in 
October 2006 where he reported having been ordered strict bed 
rest by his doctor for two weeks total over the past year, 
although no medical certificate had been issued.  

Additionally, at a VA examination in August 2008, the Veteran 
reported being ordered bed rest by his VA doctors, although 
again there is no medical record showing that bed rest was 
ever actually prescribed.  

Regardless of the fact that no medical documentation of 
prescribed bed rest has been presented, even if it were 
accepted that the Veteran had been prescribed two weeks of 
bed rest in the past year, this would fall well short of the 
six weeks that would be required for a rating in excess of 40 
percent.  As such, a rating in excess of 40 percent is not 
warranted based on prescribed bed rest.

The Board has considered whether an evaluation in excess of 
40 percent may be available under the old criteria for rating 
disabilities of the spine.  However, as noted above, a 40 
percent evaluation is the maximum disability rating available 
under either DC 5292 or DC 5295.

The Board has considered whether a 60 percent evaluation is 
warranted based on the old criteria of DC 5293, which 
provides 60 percent rating for intervertebral disc disease 
which is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.

In this case, the Veteran has complained about radiating pain 
in his back and muscle spasms have been palpated at several, 
although not all, of the Veteran's examinations.  However, 
the evidence has not shown that the neurological findings are 
of sufficient severity to produce absent ankle jerk; and they 
have not been shown to be of such frequency that it could be 
said that the Veteran has only little intermittent relief.

For example, in March 1998, the Veteran denied significant 
weakness, and reported only intermittent numbness and 
tingling in his left lower extremity.  The Veteran also 
denied any bowel or bladder incontinence at that time.
  
Additionally, at a VA examination in October 2006 the Veteran 
complained of chronic back pain which radiated into the lower 
extremities; however, he conceded that the pain was on and 
off, explaining that he might have aching for a few days and 
then get relief for a few days.  The Veteran also reported 
numbness in his lower back region that was off and on.

Other examples exist, but the fact remains that the radiating 
pain has not been shown to be of such pervasiveness as to 
warrant the conclusion that the Veteran has only intermittent 
relief from it.

Therefore, the criteria for a rating in excess of 40 percent 
have not been met.  Additionally, based on a thorough review 
of the medical evidence, the Board finds that the degree of 
disability demonstrated during these examinations is 
consistent with a finding of intervertebral disc syndrome 
that is no more than severely disabling.  Consequently, the 
Board further finds that the preponderance of the evidence is 
against granting a 60 percent rating for intervertebral disc 
disease which is pronounced.

The Board observes that, under the version of DC 5293 that 
became effective on September 23, 2002, Note (1) required 
that separate evaluations must be considered for objective 
neurologic manifestations.  Neurological manifestations were 
defined as neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  The Board also notes that a separate rating based 
on neurological abnormalities is contemplated by the general 
rating criteria that became effective on September 26, 2003.

The evaluation under the earlier criteria for intervertebral 
disc syndrome, which was discussed above, encompassed the 
neurological manifestations in the rating criteria, and 
therefore, the Board believes that a separate evaluation 
prior to September 23, 2002 would violate the rule against 
pyramiding. See 38 C.F.R. § 4.14.

The Board has considered whether a separate rating is 
warranted since September 2002 under the provisions of 38 
C.F.R. § 4.121a, DC 8520 as analogous to impairment of the 
sciatic nerve.  Under DC 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating. 

As noted above, the Veteran has repeatedly complained about 
pain that radiates from his back into his lower extremities.  
However, much of the objective medical evidence submitted 
during his appeal did not show any neurological disability.

For example, in November 1997, the Veteran complained about 
having pain in his back that radiated down into his left 
lower extremity and pinprick sensation was decreased on the 
left side; however, the Veteran demonstrated muscle strength 
that was 5/5 in both lower extremities, and straight leg 
raises were negative.  

The Veteran was provided with a VA examination in March 1998 
where he again complained about lower back pain which 
radiated into his left lower extremity; however, the Veteran 
denied significant weakness, and had only intermittent 
numbness and tingling in his left lower extremity.  The 
Veteran also denied any bowel or bladder incontinence; motor 
strength testing was 5/5; sensory testing was intact to light 
touch and to all normal dermal distributions; and deep tendon 
reflexes were equal and symmetric at the knees and ankles.  

In June 2001, the Veteran underwent a VA examination at which 
he reported that his back condition had worsened since his 
previous examination.  The Veteran stated that the pain 
spread down his left lower extremity as well as to his 
abdomen.  However, the Veteran continued to deny fecal or 
urinary incontinence.  With regard to neurological testing, 
it was noted that a manual muscle test was 5/5; deep tendon 
reflexes were +1 bilaterally at the patellae and +2 at the 
Achilles.  

In November 2003, no gross motor or sensory deficit was 
detected.

In December 2004, the Veteran was seen by Dr. Torres; where 
he again reported radiating pain into his lower legs.  Dr. 
Torres sated that the Veteran had severe limitation to both 
lower legs secondary to radiculitis.  
  
In October 2006, the Veteran underwent a VA examination of 
his peripheral nerves, which the examiner explained was 
intended to evaluate any neurologic complications the Veteran 
had as a result of his service connected lower back 
disability.  At the examination, the Veteran complained of 
chronic back pain which radiated into the lower extremities 
on and off (the Veteran explained that he might have aching 
for a few days and then get relief for a few days).  The 
Veteran also reported numbness in his lower back region that 
was off and on.  

While the examiner acknowledged that the subjective 
complaints of pain in the lower extremities might suggest 
either radiculopathy or neuropathy, he found that that 
neither was confirmed by the physical examination that showed 
normal motor functions without atrophy, power deficit, or 
involuntary movement or fasciculations.  The Veteran's tone 
was normal in all four extremities.  The sensory examination 
showed decreased pinprick in the lower extremities, but 
without any specific dermatome or radicular pattern.  The 
vibration, perception, and position sense was preserved.  
Straight leg raises up to 90 degrees in the sitting position 
showed no radicular pain and the examiner noted that the 
Braggard test with foot dorsiflexion at the maximal angle of 
the leg extension also failed to produce any radicular type 
of pain.  The deep tendinous reflexes were normoactive and 
rated +2 in the upper and lower extremities.  No pathological 
reflexes were elicited.  The examiner found no paralysis, 
neuritis, or neuralgia and no muscle wasting or atrophy was 
observed.  The examiner concluded that the Veteran had lumbar 
discogenic and joint disease without objective neurological 
deficit to suggest active radiculopathy.

The Veteran also underwent a spinal examination in October 
2006, where he denied any urinary or fecal incontinence.  The 
Veteran reported moderate pain in his back daily that would 
radiate to his dorsal spine and to his posterior legs up to 
the calves.  Nevertheless, the examiner reported that motor 
testing was 5/5 with normal muscle tone and no atrophy; 
sensory testing was normal in the left lower extremity; and, 
while some deficit was shown in the right lower extremity, it 
did not follow any dermatomal pattern and thus was determined 
to be nonradicular in nature.  Additionally no neurological 
deficit was noted including no sciatica, neuritis, neuralgia, 
sensory loss, or sphincter or bladder dysfunction.

In December 2007 and April 2008 VA treatment records found 
that the Veteran's range of motion was intact, his muscle 
tone was adequate and no gross motor or sensory deficits were 
noted.  

Private treatment records generally showed no focal weakness, 
loss of sensation or incoordination; and equal deep tendon 
reflexes were consistently found at consultations in November 
2005, June 2006, February 2007, January 2008, and April 2008.

While the evidence prior to May 2008 generally failed to show 
a neurologic disability, the Veteran underwent EMG/NCV 
testing in May 2008, the results of which were interpreting 
as reflecting moderate bilateral S1 radiculopathy.  
 
In August 2008, the Veteran underwent another VA examination.  
The Veteran reported occasional urinary and fecal 
incontinence, but he denied using diapers.  The Veteran 
reported severe pain in his back with radiation to both legs.  
The examiner found that motor testing was 5/5 with normal 
muscle tone and no atrophy.  Sensory testing showed 
diminished pinprick and smooth sensation that did not follow 
any specific dermatomal pattern (nonradicular).  The examiner 
noted that the EMG submitted by the Veteran showed moderate 
radiculopathy; although an anal EMG showed no anal or bladder 
dysfunction.

Prior to May 2008, the medical evidence for much of the 
Veteran's appeal did not support a separate neurologic 
manifestation of his back disability, and a VA examiner even 
stated that no neurologic component was found after an 
examination; however, beginning with the EMG/NCV in May 2008, 
there is diagnostic evidence that confirms the presence of 
radiculopathy in both legs that was described as moderate in 
nature.  Resolving reasonable doubt in the Veteran's favor, 
this will be interpreted as analogous to productive of 
moderate incomplete paralysis of the sciatic nerve as to 
warrant 20 percent ratings for each lower extremity under 
Diagnostic Code 8520.  

A moderately severe rating is not warranted.  The Veteran 
does not have any bowel or bladder incontinence.  While he 
reported some incontinence at his most recent VA examination, 
an anal EMG was conducted which confirmed that no anal 
dysfunction was present.  Additionally, even after an EMG/NCV 
showed moderate radiculopathy in May 2008, the Veteran 
continued to show motor testing that was 5/5, normal muscle 
tone, and no atrophy.  As such, the evidence does not show 
moderately-severe incomplete paralysis in either lower 
extremity. 

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a schedular evaluation in 
excess of 40 percent for the service-connected low back 
disorder prior to May 2008.  However, from May 2008, the 
Board does find that the evidence reflecting radiculopathy of 
the lower extremities associated with his service-connected 
back disability, warrants separate 20 percent ratings for 
each lower extremity under DC 8520.  This conclusion, 
together with the moderate limitation of motion of the spine, 
evaluated as 20 percent disabling, combines to a 50 percent 
evaluation overall.  

The Board also has considered entitlement to an extra-
schedular evaluation.  This is warranted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria do not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is limited 
as a result of his back disability.  However, the medical 
evidence fails to show a unique or unusual disability picture 
with regard to the Veteran's lower back disability that would 
render the schedular criteria impractical.  The Veteran's 
main back symptoms include radiating pain and limitation of 
motion, both of which are specifically accounted for in the 
rating criteria.  As such, the Board finds that the schedular 
evaluation in this case is not impractical; and a referral to 
the Director of Compensation and Pension is therefore not 
warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2008, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

For the period prior to May 30, 2008, a rating in excess of 
40 percent for degenerative disc disease in the lower back is 
denied.

From May 30, 2008, a separate 20 percent evaluation for the 
orthopedic manifestation of degenerative disc disease in the 
lower back is granted, subject to the regulations applicable 
to the payment of VA monetary awards.

From May 30, 2008, a separate disability rating of 20 percent 
for the neurological deficit in the left lower extremity is 
granted, subject to the regulations applicable to the payment 
of VA monetary awards.

From May 30, 2008, a separate disability rating of 20 percent 
for the neurological deficit in the right lower extremity is 
granted, subject to the regulations applicable to the payment 
of VA monetary awards.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


